Notice of Allowance
Claims 1-3, 5-6, 8-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.

For independent claim 1:
The claimed invention is a vehicle steering wheel comprising: a core structure; a heater surrounding at least a portion of the core structure to define a heated portion; a gap in the heater defining an unheated portion; a cover wrap surrounding the heater and having first and second edges joined together at a seam above the gap; and a thermally conductive polymer thermally coupled to the heater and extending across the gap below the first and second edges of the cover wrap for conducting thermal energy across the gap, wherein the gap extends below the first and second edges of the cover wrap and the conductive polymer extends over the gap, and wherein the thermally conductive polymer comprises a thermally conductive polymer tape.
The closest prior art would be Uematsu et al (US 2015/0344061). Uematsu teaches a vehicle steering wheel comprising: a core structure; a heater surrounding at least a portion of the core structure to define a heated portion; a gap in the heater defining an unheated portion; a cover wrap surrounding the heater and having first and second edges joined together at a seam above the gap; and a thermally conductive polymer thermally coupled to the heater and extending across the gap below the first and second edges of the cover wrap for conducting thermal energy across the gap, wherein the gap extends below the first and second edges of the cover wrap and the conductive polymer extends over the gap. However, Uematsu does not teach wherein the thermally conductive polymer comprises a thermally conductive polymer tape.
The second closest prior art would be Kissell et al (US 2004/0079431). Kissell teaches a polymer tape used to close a gap in a cover. However, Examiners finds no motivation to combine the references since primary reference Uematsu teaches a cover portion that completely surrounds the gap between the edges of the heater mat. It would not be obvious to replace the cover portion of Uematsu with the polymer tap of Kissell because the use of the polymer tape would destroy the invention of Uematsu and render it inoperable for its original function.

For independent claim 12:
The claimed invention is a vehicle steering wheel comprising: a core structure; an electric heater mat surrounding a portion of the core structure to define a heated portion; a gap in the electric heater mat defining an unheated portion; a cover wrap surrounding the electric heater mat and having first and second edges stitched together at a seam; and a thermally conductive polymer thermally coupled to the electric heater mat and extending across the gap below the first and second edges of the cover wrap for conducting thermal energy, wherein the thermally conductive polymer comprises a thermally conductive polymer tape.
The closest prior art would be Uematsu et al (US 2015/0344061). Uematsu teaches an electric heater mat surrounding a portion of the core structure to define a heated portion; a gap in the electric heater mat defining an unheated portion; a cover wrap surrounding the electric heater mat and having first and second edges stitched together at a seam; and a thermally conductive polymer thermally coupled to the electric heater mat and extending across the gap below the first and second edges of the cover wrap for conducting thermal energy. However, Uematsu does not teach wherein the thermally conductive polymer comprises a thermally conductive polymer tape.
The second closest prior art would be Kissell et al (US 2004/0079431). Kissell teaches a polymer tape used to close a gap in a cover. However, Examiners finds no motivation to combine the references since primary reference Uematsu teaches a cover portion that completely surrounds the gap between the edges of the heater mat. It would not be obvious to replace the cover portion of Uematsu with the polymer tap of Kissell because the use of the polymer tape would destroy the invention of Uematsu and render it inoperable for its original function.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761